     Case 3:21-cv-01958-M Document 1 Filed 08/20/21                Page 1 of 17 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KASSIDY WOODS,                                     §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §         Cause No.: ___________________
                                                   §
NICHOLAS ROLOVICH, in his                          §
individual capacity, and                           §
WASHINGTON STATE UNIVERSITY,                       §
                                                   §
       Defendants.                                 §


                                  ORIGINAL COMPLAINT


TO THE HONORABLE COURT:

       COMES NOW Kassidy Woods (“Woods”) as Plaintiff and states the following causes of

action against Defendants Nicholas Rolovich (“Rolovich”), in his individual capacity, and

Washington State University (“WSU”) (hereinafter collectively referred to as “Defendants”).

This lawsuit arises pursuant to 42 U.S.C. § 1983 and seeks damages to remedy violations of

rights secured by First Amendment to the United States Constitution, the Fourteenth Amendment

to the United States Constitution, and Title VI of the Civil Rights Act of 1964.




ORIGINAL COMPLAINT                                                                     Page 1
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                Page 2 of 17 PageID 2



                                                    I.
                                                PARTIES

       1.   Plaintiff Kassidy Woods is a resident of the State of Texas.

       2.   Defendant Nicholas Rolovich is a resident of the State of Washington. At all times

relevant herein, Rolovich served as the head football coach for WSU. In that position, Rolovich

serves as one of the highest paid government employees of the State of Washington. Rolovich

may be served through the Washington Attorney General’s Office, 332 French Administration

Bldg., Pullman, WA 99164.

       3.   Defendant Washington State University is a public university located in the State of

Washington. WSU may be served through the Washington Attorney General’s Office, 332

French Administration Bldg., Pullman, WA 99164.

       4.   For all acts complained of herein, Defendants acted under color of state law.

                                            II.
                                 JURISDICTION AND VENUE

       5.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1332, and 1343;

42 U.S.C. §§ 1983 and 1988; 42 U.S.C. § 2000d; and common law. Supplemental jurisdiction

over the pendant state law claims is proper pursuant to 28 U.S.C. § 1367(a) and common law.

       6.   This Court may exercise personal jurisdiction over Defendants as a significant

amount of the activity complained of herein was conducted by Defendants in the State of Texas,

was directed by Defendants to the State of Texas, and arose from a contractual agreement

directed by Defendants to the State of Texas and signed in the State of Texas. Additionally,

Defendants required performance of Plaintiff in the State of Texas and elsewhere. Thus,

Defendants have directed and performed acts within the State of Texas and have subjected

themselves to the jurisdiction of this Court.




ORIGINAL COMPLAINT                                                                          Page 2
     Case 3:21-cv-01958-M Document 1 Filed 08/20/21              Page 3 of 17 PageID 3



        7.   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) as the acts and

omissions complained of herein originated from activity directed by Defendants in this judicial

district.

                                          III.
                                   FACTUAL SUMMARY

        “It is beyond debate that freedom to engage in association for the
        advancement of beliefs and ideas is an inseparable aspect of the ‘liberty’
        assured by the Due Process Clause of the Fourteenth Amendment, which
        embraces freedom of speech.”

        NAACP v. Alabama, 377 U.S. 288, 307 (1964).


        8.   Woods is a Black student-athlete who was a highly skilled football player at

Greenhill High School in Dallas, Texas. Woods possesses rare qualities of size, speed, strength,

coordination, “toughness,” and mental ability necessary to be an elite athlete. These qualities

identified Woods to college programs as a player who could compete at the highest level of

college football.

        9.   While at Greenhill High School in Dallas, Texas, WSU began to recruit Woods to

provide contract athletic services to WSU upon his high school graduation in May 2018. As

Woods received similar recruitment from multiple NCAA FBS Division One programs, WSU’s

efforts to lure Woods to WSU were consistent and relentless.

        10. Through its employees, including then-head coach Mike Leach, WSU made

numerous trips to Dallas in 2017 to watch Woods play football and to talk with Woods about

providing contract athletic services to WSU upon Woods’ high school graduation. The WSU

representatives traveled to Texas and to visit Woods’ home, wherein Coach Leach and other

WSU employees appealed to Woods and his parents regarding the benefits of providing contract

athletic services to WSU. In November 2017, WSU provided an all-expense paid trip for Woods



ORIGINAL COMPLAINT                                                                        Page 3
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                Page 4 of 17 PageID 4



and his parents to travel to Pullman, Washington to visit the WSU campus in an attempt to

further convince Woods to contract with WSU to provide athletic services to WSU upon Woods’

high school graduation.

       11. Leading up to the NCAA National Signing Day for football athletes in December

2017, WSU sent Woods, who was living in Texas, two written contracts wherein WSU asked

Woods to sign to provide athletic services to WSU. Those agreements included a National Letter

of Intent (“NLI”) and a financial agreement setting forth the financial consideration and benefits

that WSU would pay to Woods for his athletic services. On National Signing Day, Woods

accepted WSU’s offer and signed the contract documents at a ceremony at his high school in

Dallas, Texas.

       12. After graduating from high school in May 2018, Woods traveled to Pullman,

Washington pursuant to his contract with WSU.

       13. Woods excelled as an athlete and student at WSU. On the football field, Woods

quickly developed a strong relationship with Coach Mike Leach and other athletic and academic

staff at WSU. In the 2019 football season, Woods played in twelve games. Heading into the 2020

season, Woods was in position to start for the team as a mere sophomore.

       14. Woods was supported by the WSU athletic staff and his peers within the football

team. Both in and out of the athletics department, Woods’ leadership abilities were quickly

realized: he co-founded the Black Student Association at WSU; he served as a representative on

the WSU Student Athlete Advisory Committee; he represented WSU for the Pac-12 Conference

Student Athlete Leadership Team; and acted as a student representative for the Division One

Student Athlete Connection Group. Woods’ leadership among his peers and at WSU was

recognized to such extent that, in January 2020, WSU paid for Woods to travel to Austin, Texas




ORIGINAL COMPLAINT                                                                          Page 4
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                 Page 5 of 17 PageID 5



to represent WSU in the Black-Athlete Summit. There, Woods would discuss topics affecting

Black athletes and universities with other student-athletes from across the country. At all times,

Woods was in good academic standing with WSU and in full compliance with his contract for

athletic services.

        15. January 2020 saw unexpected change within the WSU football program, as head

coach Mike Leach resigned from his position at WSU to take a position at Mississippi State

University. In response, WSU hired Defendant Nicholas Rolovich, a White coach from the

University of Hawaii, to replace Coach Leach. WSU reportedly pays Rolovich $3 million a year,

making Rolovich one of the highest paid government employees in the state of Washington.

        16. In March 2020, the COVID-19 pandemic spread into the United States at a rate that

disrupted all sectors of business and education.

        17. As an entirely unique and unprecedented health threat, COVID-19 came with

information and opinions that were often contradictory and/or uncertain. WSU, like most

universities, closed its campus and asked students and athletes to return to their homes. The virus

interrupted the football calendar for WSU—initially through the cancellation of spring practices.

        18. Like many FBS football programs facing the COVID-19 pandemic, WSU

implemented home-based workout programs and virtual interaction processes for players and

staff in an attempt to continue preparations for the 2020 football season and to comply with their

athletic services contracts from the athletes’ home states. For Woods, these continued services

were performed in Texas.

        19. In addition to virtual meetings via Zoom, the players were given access to Xos, an

electronic film platform accessible through the internet for 24-hour access to practice and game

film. The WSU football program additionally set up communication platforms with players




ORIGINAL COMPLAINT                                                                           Page 5
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                 Page 6 of 17 PageID 6



through a group messaging application called GroupMe. WSU Coach Andre Allen established

group communications through text messaging for players to stay connected with each other and

with coaches. These efforts were an made by the coaches to compel the athletes to continue

performing their contractual commitments to WSU from their home states. Under the

circumstances, the electronic interaction media allowed players to avoid physical interaction yet

remain connected to the team.

       20. In June 2020, the WSU coaching staff—under the direction of Coach Rolovich—

directed virtual discussions via Zoom with players and their families regarding the eventual

return to WSU and the anticipated fall football season. Specifically, for the purpose of this

action, WSU directed these communications to Woods and his family in Texas.

       21. On June 10, 2020, the WSU football coaches held a Zoom meeting with the student-

athletes’ parents. In attendance at this meeting were Rolovich, Athletic Director Pat Chun, team

doctors, and a nutritionist. The purpose of the discussion was to address the protocol for the

student-athletes’ return to campus for the “voluntary” workouts. Paramount to Woods and his

family was the representation made that “no one had tested positive” for COVID-19. The team

did not discuss an option for players to opt out of participation in athletic events in light of the

pandemic. Rather, WSU coaches and staff expected players to report back to campus on July 1,

2020, asserting that “campus was the safest place” for players.

       22. The protocol for returning to WSU was that players were required to self-quarantine

when they arrived at their summer residence. Based upon WSU’s representations, Woods

traveled from Texas to Washington on or about June 29, 2020 to participate in “voluntary”

workouts pursuant to the protocol. Those conditions were particularly important to Woods and




ORIGINAL COMPLAINT                                                                            Page 6
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                 Page 7 of 17 PageID 7



his family, as Woods carries the sickle cell trait. This trait exposes Woods to heightened health

risks in light of the COVID-19 virus.

        23. Unfortunately, the promised environment of campus as the “safest place” for athletes

was a complete fabrication by Defendants. Not only were athletes already testing positive for

COVID-19 without notification to other players, Woods’ own roommate had been exposed just

two days prior to Woods’ arrival on campus. Woods’ roommate indicated to Woods that roughly

ten football players had tested positive at that time. His roommate felt that Woods should know

about the positive cases even though Defendants strictly ordered the players to keep silent to the

media and others – including players who had not yet reported back to Pullman – regarding

positive COVID-19 cases that were occurring within the program.

        24. After arriving on campus, Woods and other FBS football players (both at WSU and

at other Pac-12 universities) questioned teams’ return to football in light of the health risks

associated with exposure to COVID-19, the required waiver of liability by some university

athletics programs for exposure to those health risks, and the lack of candor by athletic

departments and coaches. This university nonchalance was likely driven by the enormous

revenues generated by football athletes for the universities and coaches. It was also observed that

Black athletes comprise a significant percentage of the university students asked to assume

COVID-19 risks while performing athletic services, some required to sign COVID-19 waivers,

for the financial gain of the universities. These concerns were particularly acute due to the less-

than-represented environment of safety precautions that existed at WSU and other FBS

universities.

        25. The circumstances that Black athletes occurred in a time of heightened awareness of

the treatment of Black Americans in several high-profile cases of police maltreatment and




ORIGINAL COMPLAINT                                                                           Page 7
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                     Page 8 of 17 PageID 8



brutality in the United States. A coalition of discussion between Black athletes formed around

these ideas and questions. Ultimately, a group of Pac-12 athletes identified in a social and racial

justice group by the name of “#WeAreUnited.”

       26. On or before July 20, 2020, Rolovich shared with the WSU athletes a post by

247Sports reporting on a “[g]roup of Pac-12 football players reportedly threatening to boycott

season if demands aren’t met.” Rolovich’s message to the athletes stated: “This is the first I’ve

heard of this. If you are involved in this, you can always call me.”

       27. On July 23, 2020, Woods and another player met with Rolovich to discuss the

#WeAreUnited movement, their concerns regarding the health risks associated with their athletic

participation, and the apparent lack of any planning or testing, among other concerns specific to

Black athletes. Rolovich responded that he would talk to other Pac-12 coaches about the issues.

       28. On August 1, 2020, Woods and Rolovich had an additional conversation about

COVID-19 and Woods’ concerns for his own health. Woods told Rolovich that, due to his health

concerns, he was going to opt out of the 2020 football season. To Woods’ surprise, Rolovich

responded not to Woods’ health concerns, but by asking if Woods was a part of the

#WeAreUnited group. This question surprised Woods because Woods and Rolovich had

previously discussed #WeAreUnited and Woods’ support for the goals of the organization.

Nonetheless, Woods affirmed that he did identify with the group. In response, Rolovich told

Woods:

            "OK so that’s going to be, that’s gonna be an issue if you align with
            them as far as future stuff, cause the COVID stuff is one thing . . . But,
            um, joining this group is gonna put you on a, on a — that’s
            obviously, you know, you get to keep your scholarship this year,
            but it — it’s gonna be different. You know, if you, if you say, ‘I’m
            opting out ‘cause of COVID and health and safety,’ I’m good. But this
            group is gonna change, uh, I guess, how things go in the future for
            everybody, at least at our school.” (emphasis added).



ORIGINAL COMPLAINT                                                                           Page 8
    Case 3:21-cv-01958-M Document 1 Filed 08/20/21                 Page 9 of 17 PageID 9



Rolovich then immediately instructed Woods to clean out his locker and told Woods that he

could not be around the other players any longer. When Woods asked why, Rolovich responded

that it would send “mixed messages to the team” if Woods were allowed to be around the team.

       29.     Rolovich’s message was clear and unmistakable: If Woods was aligned with

#WeAreUnited, then he was no longer part of the team and his future scholarships would be

rescinded because that is the position of WSU on being part of the social and racial justice group.

       30. The following morning, on August 2, 2020, WSU football coach Rafael Aguilar

removed Woods and five other WSU players who had supported #WeAreUnited from the

GroupMe messaging group. Immediately thereafter, Woods was also disconnected from Xos and

was no longer sent links to participate in video conference meetings on Zoom with the other

players on the team.

       31. WSU would later allege that these “precautions” were taken for players who were

sensitive to exposure to COVID-19. However, the fallacy of that argument is obvious; at the time

of this Complaint, there are no reported cases that can be found of transmission of COVID-19

through Zoom, Xos, iMessage, or GroupMe chats. COVID-19 transmission is entirely

impossible through virtual communications.

       32. Defendants took blatant steps to remove Woods from the WSU football team and

send a clear, chilling message to those remaining on the team: joining the #WeAreUnited

movement results in complete removal, ostracism, and isolation. Rolovich alluded to this fact in

his telephone conversation with Woods and implemented these exact goals.

       33. Rolovich would later deny his August 1, 2020 words to Woods. Unbeknownst to

Rolovich, Woods recorded his conversation with Rolovich to ensure that Woods’ version of the

events—the truth—was supported.




ORIGINAL COMPLAINT                                                                           Page 9
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                      Page 10 of 17 PageID 10



       34. Woods and his family were left to wonder what would happen to Woods since he

had been removed from the team in every aspect. Woods reached out to WSU Athletic Director

Pat Chun and asked for a conversation so he could try to understand where he stood with the

team. Pat Chun informed Woods that he agreed with the position adopted by Rolovich.

       35. Furthermore, since campus was closed at this time to everyone but the athletes, there

were no options available to Woods to even receive meals normally provided to players during

the pre-season period as part of the contract for athletic services.

       36. Woods’ family made a statement to the media regarding Woods’ removal from the

team for his opting out of the season. That statement was widely disseminated on social media

and national television.

       37. In response to the social media activity surrounding #WeAreUnited, Rolovich issued

an internal statement to the WSU athletes instructing them not to discuss opting out on social

media, and not to support those who do either explicitly or by “re-posting” an opt-out message or

support for the #WeAreUnited movement.

       38. Rolovich’s message is clear and further demonstrates Defendants’ actions under the

color of state law to chill public discourse on matters of social and racial justice. To Defendants,

if a player is on social media and posts regarding players who have opted out, or is supportive of

#WeAreUnited and then opts out of playing for any reason, that player’s athletic services

contract funds will be terminated unless that player expressly and publicly takes a stance in

opposition of the #WeAreUnited movement.

       39. In an apparent response to the heightened awareness of WSU’s COVID-19 issues

within the athletics department, WSU released COVID-19 opt out protocols on August 3, 2020.




ORIGINAL COMPLAINT                                                                          Page 10
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                Page 11 of 17 PageID 11



This release was the first formal policy distributed by WSU regarding COVID-19 and the

players’ ability to opt out.

        40. On August 5, 2020, counsel for Woods sent a letter to WSU, Rolovich, Pat Chun,

and the Office of the Attorney General in which it requested a Zoom meeting to discuss Woods’

relationship with the team and Rolovich’s actions in terminating Woods’ access to the program,

including his access to meals. This letter went ignored.

        41. On August 6, 2020, another WSU football player tested positive for COVID-19.

Practices were cancelled and WSU specifically instructed the players not to inform the media

about the team’s positive tests. Perhaps, concealing reality was an inconvenience to the

economic opportunities presented by holding a normal football season for Defendants’ benefit

and to the potential detriment of the WSU athletes.

        42. On August 7, 2020, 247Sports interviewed WSU President Kirk Schulz regarding

the Woods situation. Schulz reiterated that Woods “is an exceptional young man” and

acknowledged that WSU had not adequately communicating to the circumstances surrounding

the pandemic to its students. Schulz said that the issue “was blown out of proportion” but that he

would be talking with Woods. In an interview of Rolovich, Rolovich claimed that his own words

were “misconstrued.”

        43. Attorneys for Woods continued to press WSU for answers and a Zoom meeting with

Schulz, Chun, and Rolovich. Finally, a Zoom meeting was set for August 13, 2020. However,

only Chun and an attorney from the Attorney General’s office participated. That meeting is best

described as perfunctory.

        44. Pat Chun is the Athletic Director for WSU and the highest-ranking official of the

WSU Athletic Department. In that role, Chun is responsible for establishing all policies affecting




ORIGINAL COMPLAINT                                                                         Page 11
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                Page 12 of 17 PageID 12



the athletic programs at WSU and is the final decision maker for all athletic programs, policies,

and procedures at WSU. Rolovich reports directly to Chun.

       45. During the August 13, 2020 Zoom conference call, Chun often appeared bored while

the Woods family explained their frustration and concern regarding basic issues such as Woods’

ability to obtain meals while on campus. Chun expressed that WSU’s stance in support of

Rolovich was entrenched and unwavering. As for Schulz’s media statement that he would

personally talk to Woods, that never occurred despite numerous attempts by representation from

Woods and his family to do so.

       46. Understanding that his career at WSU had been terminated by Defendants, Woods

entered the NCAA transfer portal. He sought to find a university that would support the concerns

of players, like himself, who believe that treatment of Black student-athletes deserves a

conversation that is protectable speech and assembly, including protections for athlete health and

safety in a pandemic, without government retaliation.

       47. Woods’ concerns were justified. On September 11, 2020, Pat Chun at last

acknowledged what the WSU athletes already knew: In just the small window of time that

athletes had been on campus, sixty tested positive for COVID-19. These cases occurred during

the time that WSU was ordering athletes to conceal the truth or otherwise face retaliation, and to

abstain from support of the #WeAreUnited movement that questioned this very activity and

demanded change.

       48. After entering the transfer portal, Woods was notified almost immediately by WSU

that his contract for athletic services would be prematurely terminated at the end of the fall

semester.




ORIGINAL COMPLAINT                                                                         Page 12
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                  Page 13 of 17 PageID 13



                                             IV.
                                      CAUSES OF ACTION

                                  Count One:
                VIOLATIONS OF FREEDOM OF ASSOCIATION RIGHTS
                    SECURED BY THE FIRST AMENDMENT TO
                      THE UNITED STATES CONSTITUTION

       49. The preceding paragraphs are incorporated by reference herein.

       50. The First Amendment to the United States Constitution holds that “Congress shall

make no law . . . abridging the freedom of speech . . . or the right of the people peaceably to

assemble.” U.S. Const. amend. I.

       51. All of the actions taken by Rolovich or those acting on behalf of Rolovich and

referred to herein, including the termination of Woods from the WSU football team and related

indication that his contract for athletic services would not be renewed, were performed by

Rolovich while acting under color of state law and had the effect of depriving Woods of rights

secured by the Constitution and laws of the United States. Specifically, Woods’ Freedom of

Association rights secured by the First Amendment were violated by Defendants’ retaliatory

remarks upon Woods’ mere association with the #WeAreUnited group.

       52. The treatment that Woods received and the acts by Rolovich were in direct

retaliation for the exercise of civil rights secured by the Free Association protected afforded by

the First Amendment to the United States Constitution.

       53. Rolovich’s acts were racist, intentional, malicious, willful, wanton, and in gross and

reckless disregard of Woods’ constitutional rights.

       54. Rolovich’s acts damaged Woods in an amount to be proven at trial.

       55. Under 42 U.S.C. § 1983, “[e]very person who, under color of any statute, ordinance,

regulation, custom, or usage, of a State . . . subjects, or causes to be subjected, any citizen of the




ORIGINAL COMPLAINT                                                                            Page 13
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                   Page 14 of 17 PageID 14



United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured in an action at law.” Therefore, both

Defendants—Rolovich and WSU—are liable to Woods on this cause of action for deprivation of

Woods’ Freedom of Association rights secured by the First Amendment as both Defendants

unconstitutionally restricted Woods’ freedom to associate with the #WeAreUnited group.

                                Count Two:
         VIOLATIONS OF RIGHTS SECURED BY THE EQUAL PROTECTION
          CLAUSE OF THE FOURTEENTH AMENDMENT TO THE UNITED
                          STATES CONSTITUTION

       56. The preceding paragraphs are incorporated herein by reference.

       57. The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution provides that “No State shall . . . deny to any person within its jurisdiction the equal

protection of the laws.” U.S. Const. amend. XIV.

       58. Woods is a member of a suspect class and was unlawfully discriminated against due

to his race and association with others in peaceable assembly for the protection of Black

collegiate athletes and others affected by racial discrimination.

       59. Rolovich discharged Woods from the WSU football team because of his race,

association with other Black athletes, and desire to impact racial justice in the United States.

       60. Rolovich’s acts damaged Woods in an amount to be proven at trial.

       61. Pursuant to 42 U.S.C. § 1983, both Defendants are liable to Woods for this

constitutional deprivation as both Defendants participated in the denial of Woods’ Equal

Protection rights afforded by the Fourteenth Amendment.

                                       Count Three:
                                 BREACH OF CONTRACT
                    (Against Defendant Washington State University only)

       62. The preceding paragraphs are incorporated herein by reference.



ORIGINAL COMPLAINT                                                                            Page 14
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21                 Page 15 of 17 PageID 15



        63. Woods and WSU entered into a binding agreement requiring Woods to provide

athletic services to WSU in exchange for certain benefits, including housing, food, and cash

allowances.

        64. Woods at all times performed his obligations under the contract for athletic services.

        65. At the direction of Rolovich and with the support of Pat Chun, WSU breached the

contract by failing and refusing to perform, including, but not limited to, failing to provide safe

housing, food, and other basic requirements to Woods. WSU then terminated the agreement

prematurely.

        66. Due to the breach by WSU, Woods was damaged in an amount to be proven at trial.

                                        Count Four:
                      TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
                     (Against Defendant Washington State University only)

        67. The preceding paragraphs are incorporated herein by reference.

        68. Title VI of the Civil Rights Act of 1964 holds that “[n]o person in the United States

shall, on the ground of race, color, or national origin, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 42 U.S.C. § 2000e (1964).

        69. WSU excluded Woods from participating in and receiving the benefits of the

athletics program at WSU. This discrimination was on the basis of Woods’ race, as the

#WeAreUnited movement sought to remedy racial injustices.

        70. WSU is a public university that receives federal financial assistance.

        71. Due to this unconstitutional restriction by WSU, Woods was damaged in an amount

to be proven at trial.




ORIGINAL COMPLAINT                                                                          Page 15
   Case 3:21-cv-01958-M Document 1 Filed 08/20/21               Page 16 of 17 PageID 16



                                           V.
                                 CONDITIONS PRECEDENT

       72. All conditions precedent to the rights and claims herein either have been performed,

have occurred, or have been waived.

                                            VI.
                                    PUNITIVE DAMAGES

       73. The acts by Defendants were intentional and committed with reckless or callous

disregard of Woods’ rights. Woods seeks punitive damages consistent with the reprehensibility

of Defendants’ conduct and to deter repeated similar conduct by Defendants in the future.

                                            VII.
                                      ACTUAL DAMAGES

       74. Woods seeks actual damages for the harm to his athletic career, lost scholarships,

and lost educational opportunities as a result of Defendants’ unlawful conduct. These damages

are sought in an amount to be determined at trial.

                                        VIII.
                                 EXPECTATION DAMAGES

       75. Woods seeks damages for his restricted access to university housing, food, and other

allowances outlined in his athletic services contract due to Defendants’ unconstitutional and

unlawful behavior. These damages are sought in an amount to be proven at trial.

                                            IX.
                                      ATTORNEYS’ FEES

       76. Woods seeks attorney fees in an amount to be proven pursuant to the Civil Rights

Attorney’s Fees Awards Act and as allowed under state and federal law.

                                             VII.
                                        JURY DEMAND

       77. Woods demands a trial by jury.




ORIGINAL COMPLAINT                                                                          Page 16
  Case 3:21-cv-01958-M Document 1 Filed 08/20/21             Page 17 of 17 PageID 17



                                        PRAYER

     WHEREFORE, Plaintiff Kassidy Woods prays and requests the Court find:

        a. In favor of Woods and against Defendants on all claims;

        b. In favor of Woods for all actual damages;

        c. That Woods be awarded reasonable attorneys’ fees;

        d. That Woods be awarded punitive damages in an amount to deter future similar

           and unlawful conduct by Defendants; and,

        e. For such other and further relief as the Court may deem just and equitable.




                                         Respectfully submitted,

                                         /s/ Cody L. Towns
                                         Cody L. Towns
                                         Texas Bar No. 24034713
                                         TOWNS LAW FIRM, P.C.
                                         4835 LBJ Freeway, Suite 750
                                         Dallas, Texas 75244
                                         (469) 421-1500 Telephone
                                         (469) 421-1505 Facsimile
                                         E-mail: ctowns@townslawfirm.com

                                         ATTORNEYS FOR PLAINTIFF




ORIGINAL COMPLAINT                                                                       Page 17
